Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received February 2, 2021. Claims 1-3, 5-6, 9-10, 16-17 and 21 have been amended. Therefore, claims 1-7 and 9-21 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112(d), rejections set forth in the previous office action dated November 2, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:

The limitations of recording and providing at least one data function of at least one vital sign or biosignal of said patient, wherein at least one data function provides at least one recording, display a visualization of the at least one data function and enable verification and/or review and/or manual correction of said at least one data function; and processing data of said at least one data function for assessing a mortality risk of said patient as drafted, is a process that, under its broadest reasonable interpretation, covers performance a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion) OR Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device” language, “accessing” in the context of this claim encompasses the user manually retrieving patient medical records. Similarly, the analyzing the medical record of the candidate patient to determine that the candidate patient has at least a major or minor serious illness, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing device, CRM” to perform all of the recording and providing at least one data function of at least one vital sign or biosignal of said patient, wherein at least one data function provides at least one recording, display a visualization of the at least one data function and 
Claim 1 has additional limitations (i.e., computing device). Claim 9 has additional limitations (i.e., computing device). Claim 10 has additional limitations (i.e., computing device, CRM). Looking to the specification, these components are described at a high level of generality. The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-7 and 11-21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or 
Claims 1-7 and 9-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim 10 is further rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer program product (also called computer readable medium, machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when specification is silent. None of the claims, specification or record disclose that the claimed computer program product is a non-transitory medium. The Examiner asserts that the claimed computer program product can be a transitory signal, which is non-statutory. The Examiner suggests that Applicant replace computer program product with 'non-transitory computer program product' or clarify that the 'computer readable medium' is non-transitory either in the specification or on the record. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter.

Response to Arguments
Applicant’s arguments filed February 2, 2021 have been fully considered but they are not persuasive. In the remarks applicant argue:
(1) By this paper, Applicant has amended claim 10 to focus on a “physical computer-readable medium.” Use of the term “physical” necessarily limits the scope of the claim to exclude transitory subject matter. In view of these amendments, it is respectfully submitted that the claim scope does not include transitory subject matter and that these rejections should be withdrawn.
(2) Claims 1-7 and 9-21 were rejected under 35 U.S.C. §101 based on the assertion that the claims are directed to abstract subject matter and that the claims fail to include something significantly more. In particular, the Office determined that the claims are directed to operations of “providing/selecting (i.e. a data function, data sequence) data and process data.” In view of that viewpoint, the Office determined the claims cover “Mental Process concepts performed in the human mind...” Based on the 
Introductory Discussion Of The Claims
The claims are directed to embodiments that improve how cardiac patients are assessed. In particular, the embodiments focus on an improved technique for assessing a mortality risk of a cardiac patient, where the mortality risk is based on the patient’s vital sign or the patient’s biosignal.
Processing also includes some of the steps listed below. For instance, a T-wave response can be computed or a blood pressure response can be computed. Based on any one of those two responses, the embodiments are then able to assess a mortality risk of the patient. In this manner, the claimed embodiments provide a valuable improvement to the existing technology because they improve how a patient’s health is assessed.
The claims also focus on an embodiment that directly and significantly improves (e.g., lessens) the noise sensitivity of the computing device. For instance, para. [0020] of the ‘207 publication states the following: “To make the calculation less noise sensitive, it is proposed to relate the first post-VPC pulse wave amplitude to the mean of the subsequent nine pulse wave amplitudes rather than to the yre-VPC pulse wave amplitude” (emphasis added). Using the subsequent pulse waves instead of the previous pulse waves lessens the noise sensitivity, thereby leading to an improved calculation.
The Office asserted that the claimed limitations are concepts that can be performed in the “human mind” or “methods of organizing human activity.” In view of the current amendments, however, it is respectfully submitted that such characterizations are no longer applicable and that these rejections should be withdrawn.
Considering the Office’s view on asserting that the claimed invention is directed to a judicial exception (i.e. an abstract idea), Applicant has incorporated further features, in addition to the already claimed data evaluation for assessing the mortality risk, in the respective independent claims. Now, the claims are directed to the acquisition of raw data as well as the processing of the raw data by extracting the relevant data points that form the basis for the mortality risk assessment.
In addition, it is noted that the claims now enable verification and/or review and/or manual correction of the data function. Such features additionally define a type of human-machine interaction. 
The new amendments offer an auspicious basis for convincingly discussing that the claimed invention goes beyond an abstract idea (i.e. beyond a sole data evaluation using a formula). Moreover, based on these amendments, it should be noted that the claims, which include limitations for recording the vital sign / biosignals of the patient and for obtaining the raw data, inevitably comprises further technical means that go beyond an ordinary computer implementation. As such, it is respectfully submitted that the claims are properly focused on a practical application that provides a technical improvement.
In addition to the above arguments, Applicant submits that the claimed embodiments provide further benefits and improvements to the conventional technology. For instance, the independent claims are focused on a specific practical application that improves the technical field by providing a higher quality process to determine the T-wave amplitude quotient.
As discussed in an earlier Response, the claims directly improve the technical field by lessening the susceptibility or influence of noise in the signal, as recited in para. [0020], In particular, it has been found by the inventors that using subsequent T-wave amplitudes to compute a mean (as compared to preceding T-waves amplitudes) lessens noise sensitivity. By performing this specific operation, the embodiments also improve the technical field by improving the quality of the resulting signal because less noise will be present. Based on that understanding, Applicant respectfully submits that the claimed embodiments provide a significant and worthwhile improvement to the technical field. Based on these improvements, Applicant further submits that the claimed embodiments should be found to be directed to patentable subject matter.
In response to argument (1), Examiner respectfully disagrees. Claim 10 is rejected under 35 U.S.C. 101 because the claims are drawn to a “a physical computer-readable medium operable with a computing device, the physical computer-readable medium containing a program, which, when executed, causes the computing device to perform a method….”  Independent claim 10, as well as the specification, provides little guidance as to what constitutes the claimed storage medium.

When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended 
In response to argument (2), Examiner respectfully disagrees. The claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
As previously stated, the claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626  
  

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626